Citation Nr: 1235564	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  11-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for Reiter's disease.

2.  Entitlement to service connection for a kidney disorder, to include pursuant to the provisions of 38 U.S.C.A. § 1151 and/or as secondary to service-connected Reiter's disease.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for rectal cancer status-post abdominoperineal resection and end colostomy, to include pursuant to the provisions of 38 U.S.C.A. § 1151, and, if so, whether service connection is warranted.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record indicates the Veteran served on active duty in the Navy from June 1948 to February 1951, and in the Army from January 1955 to January 1958.

This matter is before the Board of Veterans'' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's rectal cancer claim.  However, as addressed in the REMAND portion of the decision below, further development is required with respect to the merits of the underlying claim as well as the Veteran's Reiter's disease, kidney disorder, and TDIU claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  A July 2006 rating decision, in part, denied compensation under 38 U.S.C.A. § 1151 for rectal cancer, status-post abdominoperineal resection and end colostomy.  The Veteran was informed of this decision, including his right to appeal, but did not appeal.

2.  The evidence received since the last prior denial of compensation under 38 U.S.C.A. § 1151 for rectal cancer, status-post abdominoperineal resection and end colostomy, was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2006 RO rating decision that denied compensation under 38 U.S.C.A. § 1151 for rectal cancer, status-post abdominoperineal resection and end colostomy is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006) [(2011)].

2.  New and material evidence has been received to reopen the claim for compensation under 38 U.S.C.A. § 1151 for rectal cancer, status-post abdominoperineal resection and end colostomy.  38 U.S.C.A. §§ 1110, 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for rectal cancer, status-post abdominoperineal resection and end colostomy is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claim is deferred pending additional development consistent with the VCAA.

With respect to the new and material evidence issue adjudicated by this decision, the Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, and as detailed below, the Veteran indicates he developed additional disability as a result of VA medical treatment for his rectal cancer.  Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

A July 2006 rating decision, in part, denied compensation under 38 U.S.C.A. § 1151 for rectal cancer, status-post abdominoperineal resection and end colostomy.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  Therefore, that decision is now final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006) [(2011)].

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has also held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Here, the evidence of record at the time of the prior denial in July 2006 included statements by and on behalf of the Veteran, his service treatment records, and post-service medical records which cover a period through 2005.

In pertinent part, the Board observes that there was no indication of rectal cancer in the Veteran's service treatment records or for many years after his separation from service.  Further, the Veteran did not contend, then or now, that he has rectal cancer or complications thereof due to his active service.  Rather, he contended that he developed bladder and other problems due to the wrongful placement of a colostomy bag as part of the treatment he received for his rectal cancer.

VA medical records confirm that in April 2004 the Veteran underwent abdominal peroneal resection, descending colostomy, and true cut liver biopsy due to his rectal cancer.  At that time it was noted that, currently, there was no incontinence to diarrhea.  He denied any nausea or vomiting, and he had no dysuria or difficulty passing his stream.  The records also reflect that he had post-op complications of wound cellulitis and delayed closing.  Subsequent records dated in October 2005 reflect he was treated for small bowel obstruction, which was loosened, and with a report of the Veteran feeling better.  

The July 2006 rating decision denied compensation under 38 U.S.C.A. § 1151 for rectal cancer, status-post abdominoperineal resection and end colostomy, finding that there was no evidence of record showing that the colostomy bag was wrongly placed, and that there was no evidence showing a disability which was caused by VA hospitalization, medical or surgical treatment, or as a result of having submitted to a VA medical examination.

The evidence added to the record since the prior denial includes additional statements by and on behalf of the Veteran, the testimony at the July 2012 Board hearing, and additional medical records which cover a period through 2012.  As part of his hearing testimony, the Veteran reiterated his contention that he developed additional disability as a result of a misplaced stoma while being treated for his rectal cancer.  See Transcript pp. 7-10, 17-20.  While he offered similar contentions at the time of his last prior denial, his testimony provided additional details regarding the circumstances of why he believes the colostomy bag was wrongly placed, and how this caused additional disability.  He also provided additional details regarding his claim of additional disability which indicates continuity of symptomatology since the time of the April 2004 procedure.  Moreover, the additional medical records provide some support of his contention of additional disability in that there are references to urinary incontinence and evaluation for bladder control.

As detailed above, this claim was denied in the past, at least in part, because the evidence did not support a finding of additional disability.  However, the Veteran's additional statements and hearing testimony indicate continuity of symptomatology since the April 2004 procedure, and there are medical records which appear to provide some support for these contentions.  Thus, this evidence goes to at least part of the basis for the prior denial.  Further, as already stated, the Veteran has provided additional details regarding his claim that the colostomy bag/stoma was wrongly placed during the April 2004 procedure that he did not advance at the time of the prior denial.  The Board finds that these additional details provide relevant insight into the basis of the Veteran's claim.  

The Board further notes that the evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received so as to reopen the claim.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the Board is cognizant of the fact that in Shade, supra, the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

In view of the foregoing, the Board finds that the evidence received since the last prior denial of compensation under 38 U.S.C.A. § 1151 for rectal cancer, status-post abdominoperineal resection and end colostomy, was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for rectal cancer status-post abdominopherineal resection and end colostomy, to include pursuant to the provisions of 38 U.S.C.A. § 1151, is reopened and, to that extent only, the appeal is granted.


REMAND

For the reasons detailed below, the Board finds that further development is required regarding the Veteran's Reiter's disease, kidney disorder, rectal cancer, and TDIU claims in order to comply with the duty to assist.

With respect to the Veteran's Reiter's disease, the Board acknowledges that he was afforded a VA medical examination which evaluated such service-connected disability in February 2010, with supplemental opinions from the examiner in July 2010 and August 2010.  However, it has been more than 2 years since this examination, and the Board is concerned that the evidence of record may not accurately reflect the current nature and severity of this disability.  The Board also notes that, in a February 2012 statement from the Veteran's accredited representative, it was contended that his Reiter's disease has worsened, and that a thorough and contemporaneous VA medical examination was necessary to comply with the duty to assist.  Moreover, the testimony provided by the Veteran at the July 2012 Board hearing indicates that the symptomatology of his service-connected Reiter's disease may be more severe than what was noted at the time of the last VA medical examination in February 2010.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected Reiter's disease.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Board notes that, at this time, the Veteran's Reiter's disease is his only service-connected disability.  As such, the issue of whether he is entitled to a TDIU due to service-connected disability is inextricably intertwined.  Therefore, the Board will defer adjudication of the TDIU claim until after the development deemed necessary for the Reiter's disease claim has been accomplished.  Moreover, due to the TDIU claim, the Board finds that the new VA medical examination of the service-connected Reiter's disease should include an opinion as to the effect this disability has upon the Veteran's employability.

In regard to the kidney disorder claim, the Veteran has contended, to include at his July 2012 Board hearing, that this disability developed as a result of VA radiation treatment for his rectal/stomach cancer.  See Transcript pp. 8-9, 21.  However, no VA medical examination has been afforded to the Veteran to determine if such is this case, and, if so, whether there was the requisite element of fault on the part of VA in providing the treatment, or whether such was the result of an event not reasonably foreseeable, so as to warrant compensation under 38 U.S.C.A. § 1151.  Similarly, no such examination has been afforded to the Veteran regarding his claim of compensation under 38 U.S.C.A. § 1151 for rectal cancer status-post abdominopherineal resection and end colostomy.  The Board finds that such an examination is required in order to resolve these claims.  

The Board further notes that the Veteran also raised the claim at his July 2012 hearing that the kidney disorder may be secondary to his service-connected Reiter's disease.  See Transcript pp. 23-24.  Under the law, service connection may also be granted for disability that is proximately due to, the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  However, no competent medical opinion is of record which specifically addresses this claim of secondary service connection.  

The Board acknowledges that in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in the context of a claimant contending secondary service connection that the Veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  Further, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Nevertheless, as it has already determined that an examination is necessary regarding this claim, the Board finds that it should also address his claim of secondary service connection.

In addition to the foregoing, the Board observes that the notification provided to the Veteran in this case does not appear to contain an adequate explanation as to the information and evidence necessary to establish a secondary service connection claim under 38 C.F.R. § 3.310.  While this is not to be unexpected as the Veteran appears to have raised the secondary service connection claim for the first time at the recent July 2012 hearing.  Nevertheless, this further supports a remand in this case to correct this notice deficiency.

The Board also finds that any outstanding treatment records regarding the claimed disabilities should be obtained while this case is on remand, to include any outstanding treatment records from the Dallas, Texas, VA Medical Center dated from March 2012 to the present.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ must send the Veteran a corrective notice pursuant to that informs him of the evidence required to establish service connection for a kidney disorder as secondary to service-connected Reiter's disease under 38 C.F.R. § 3.310, to include on the basis of aggravation in accordance with the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The AOJ should request that the Veteran provide the names and addresses of all medical care providers who have treated him for his Reiter's disease, rectal cancer (to include the alleged residuals of the April 2004 VA surgical procedures), and kidney disorder since March 2012.  After securing any necessary release, the AOJ should obtain those records not on file, to include any outstanding treatment records from the Dallas, Texas, VA Medical Center dated from March 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded a new examination to evaluate the current nature and severity of his service-connected Reiter's disease.  The claims folder should be made available to the examiner for review before the examination.  In this regard, the Board observes that there are additional VA treatment records contained in the Veteran's Virtual VA claims file and, in addition to his paper claims file, such records, either virtually or on paper, should be made available to the examiner.  

The examiner should specify the nature and severity of all current manifestations of the Veteran's Reiter's disease.  The number of exacerbations and incapacitating exacerbations in a year should be noted.  The examiner should also indicate all joints affected by the disease as well as the range of motion findings for each affected joint, to include the degree where pain begins.  He or she should also comment upon the effect this service-connected disability has on the Veteran's employability, to include whether it is at least as likely as not (50 percent or greater likelihood) that the Reiter's disease prevents him from obtaining and/or maintaining substantially gainful employment.

A complete rationale for any opinion expressed must be provided.

4.  The Veteran should be afforded a new examination to evaluate his claims of compensation under 38 U.S.C.A. § 1151 for rectal cancer status-post abdominopherineal resection and end colostomy, and a kidney disorder, to include as secondary to Reiter's disease.  The claims folder should be made available to the examiner for review before the examination.  In this regard, the Board observes that there are additional VA treatment records contained in the Veteran's Virtual VA claims file and, in addition to his paper claims file, such records, either virtually or on paper, should be made available to the examiner.  

(A)  Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) the Veteran's developed disability/additional disability, to include chronic bladder problems, as a result of the April 2004 VA surgical procedures for his rectal cancer.  If so, then the examiner must express an opinion as to whether it is at least as likely as not that such disability/additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing this treatment, or examination; or was the result of an event not reasonably foreseeable.

(B)  Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) the Veteran developed a chronic kidney disorder as a result of VA medical or surgical treatment, to include radiation therapy for his rectal/stomach cancer.  If so, then the examiner must express an opinion as to whether it is at least as likely as not that such disability/additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing this treatment, or examination; or was the result of an event not reasonably foreseeable.

The examiner should also express an opinion as to whether it is at least as likely as not that the Veteran's kidney disorder was caused or aggravated by his service-connected Reiter's disease.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.

A complete rationale for any opinion expressed must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


